DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 11 December 2019 in reference to application 16/710,005.  Claims 1-20 are pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10/529,320. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 10/529,320 anticipate the instant claims as laid out in the chart below.

Instant Application
US Patent 10/529,320
Claim 1: A method performed by one or more computers, wherein the method comprises: 
Claim 1: A method performed by one or more computers, wherein the method comprises:
receiving, by the one or more computers, audio data indicating acoustic characteristics of an utterance; 
receiving, by the one or more computers, audio data indicating acoustic characteristics of an utterance;
generating, by the one or more computers, an output vector by processing information from the audio data using:
generating, by the one or more computers, a second vector sequence that a first recurrent neural network outputs
(1) one or more first neural network layers, 
a first recurrent neural network
(2) a matrix that implements a cascade of linear operators comprising (i) first linear operators that are complex-valued and unitary, and (ii) one or more second linear operators that are non-unitary, and 
a transition matrix that implements a cascade of linear operators comprising (i) first linear operators that are complex-valued and unitary, and (ii) one or more second linear operators that are non-unitary;
(3) one or more second neural network layers; 
output vector sequence that a second recurrent neural network outputs
determining, by the one or more computers, a transcription based on the output vector; and 
determining, by the one or more computers, a transcription for the utterance based on the output vector sequence generated by the second recurrent neural network; and
providing, by the one or more computers, the transcription for the utterance.
providing, by the one or more computers, the transcription for the utterance.
Claim 2: The method of claim 1, wherein the one or more second linear operators that are non-unitary are diagonal matrix multiplication operators, and wherein all other linear operators in the cascade are unitary operators.
Claim 2: The method of claim 1, wherein the one or more second linear operators that are non-unitary are diagonal matrix multiplication operators, and wherein all other linear operators in the cascade are unitary operators.
Claim 3: The method of claim 1, wherein one or more second linear operators that are non-unitary introduce decay of retained data in memory of the first recurrent neural network.
Claim 3: The method of claim 1, wherein one or more second linear operators that are non-unitary introduce decay of retained data in memory of the first recurrent neural network.
Claim 4: The method of claim 1, wherein the cascade of linear operators includes at least one of each of the operators in a set comprising a Fourier transformation, an inverse Fourier transformation, a diagonal matrix multiplication, a column 
Claim 4: The method of claim 1, wherein the cascade of linear operators includes at least one of each of the operators in a set comprising a Fourier transformation, an inverse Fourier transformation, a diagonal matrix multiplication, a column 
Claim 5: The method of claim 1, wherein the cascade of linear operators comprises a first diagonal matrix multiplication, a Fourier transform, a first Householder reflection, a column permutation, a second diagonal matrix multiplication, an inverse Fourier transformation, a second Householder reflection, and a third diagonal matrix multiplication.
Claim 5: The method of claim 1, wherein the cascade of linear operators comprises a sequence of operators comprising a first diagonal matrix multiplication, a Fourier transform, a first Householder reflection, a column permutation, a second diagonal matrix multiplication, an inverse Fourier transformation, a second Householder reflection, and a third diagonal matrix multiplication.
Claim 6: The method of claim 1, wherein the cascade of linear operators comprises a sequence of operators that includes, in the following order, a first diagonal matrix multiplication, a Fourier transform, a first Householder reflection, a column permutation, a second diagonal matrix multiplication, an inverse Fourier transformation, a second Householder reflection, and a third diagonal matrix multiplication.
Claim 5: The method of claim 1, wherein the cascade of linear operators comprises a sequence of operators comprising a first diagonal matrix multiplication, a Fourier transform, a first Householder reflection, a column permutation, a second diagonal matrix multiplication, an inverse Fourier transformation, a second Householder reflection, and a third diagonal matrix multiplication.
Claim 7: The method of claim 1, wherein the cascade of linear operators is limited to operators selected from a set consisting of Fourier transformations, inverse Fourier transformations, diagonal matrix multiplications, column permutations, and Householder reflections; and 
Claim 6: The method of claim 1, wherein the cascade of linear operators is limited to operators selected from a set consisting of Fourier transformations, inverse Fourier transformations, diagonal matrix multiplications, column permutations, and Householder reflections; and 
wherein the one or more second linear operators that are non-unitary are limited to diagonal matrix multiplications.
wherein the one or more second linear operators that are non-unitary are limited to diagonal matrix multiplications.
Claim 8: The method of claim 1, wherein the audio data comprises audio data for the utterance acquired using two or more microphones, wherein the first vector comprises audio features determined using audio data from the two or more microphones, and wherein the first recurrent neural network is configured to perform beamforming processing.
Claim 7: The method of claim 1, wherein the audio data comprises audio data for the utterance acquired using two or more microphones, wherein the first vector sequence comprises audio features determined using audio data from the two or more microphones, and wherein the first recurrent neural network is configured to perform beamforming processing.
Claim 9: The method of claim 1, wherein the first recurrent neural network is 
Claim 8: The method of claim 1, wherein the first recurrent neural network is 
Claim 10: The method of claim 1, wherein the first recurrent neural network is configured to perform noise reduction processing.
Claim 9: The method of claim 1, wherein the first recurrent neural network is configured to perform noise reduction processing.
Claim 11: The method of claim 1, wherein receiving the audio data comprises receiving the audio data from a client device over a network; and 
Claim 10: The method of claim 1, wherein receiving the audio data comprises receiving the audio data from a client device over a network; and 
wherein providing the transcription comprises providing the transcription to a client device over a network.
wherein providing the transcription comprises providing the transcription to a client device over a network.
Claim 12: The method of claim 1, wherein providing the transcription comprises providing the transcription to a computer system implementing a digital conversational assistant.
Claim 11: The method of claim 1, wherein providing the transcription comprises providing the transcription to a computer system implementing a digital conversational assistant.
Claim 13: The method of claim 1, further comprising: 
Claim 12: The method of claim 1, further comprising: 
determining an action specified by the transcription; and 
determining an action specified by the transcription; and 
performing the determined action by the one or more computers or instructing a client device or server system to perform the determined action.
performing the determined action by the one or more computers or instructing a client device or server system to perform the determined action.
Claim 14: A system comprising: 
Claim 13: A system comprising:
one or more computers; and 
one or more computers; and
one or more computer-readable media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: 
one or more computer-readable media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising:
receiving, by the one or more computers, audio data indicating acoustic characteristics of an utterance; 
receiving, by the one or more computers, audio data indicating acoustic characteristics of an utterance;
generating, by the one or more computers, an output vector by processing information from the audio data using:
generating, by the one or more computers, a second vector sequence that a first recurrent neural network outputs
(1) one or more first neural network layers, 
a first recurrent neural network
(2) a matrix that implements a cascade of linear operators comprising (i) first linear operators that are complex-valued and 


output vector sequence that a second recurrent neural network outputs
determining, by the one or more computers, a transcription based on the output vector; and 
determining, by the one or more computers, a transcription for the utterance based on the output vector sequence generated by the second recurrent neural network; and
providing, by the one or more computers, the transcription for the utterance.
providing, by the one or more computers, the transcription for the utterance.
Claim 15: The system of claim 14, wherein the one or more second linear operators that are non-unitary are diagonal matrix multiplication operators, and wherein all other linear operators in the cascade are unitary operators.
Claim 14: The system of claim 13, wherein the one or more second linear operators that are non-unitary are diagonal matrix multiplication operators, and wherein all other linear operators in the cascade are unitary operators
Claim 16: The system of claim 14, wherein one or more second linear operators that are non-unitary introduce decay of retained data in memory of the first recurrent neural network.
Claim 15: The system of claim 13, wherein one or more second linear operators that are non-unitary introduce decay of retained data in memory of the first recurrent neural network.
Claim 17: The system of claim 14, wherein the cascade of linear operators includes at least one of each of the operators in a set comprising a Fourier transformation, an inverse Fourier transformation, a diagonal matrix multiplication, a column permutation, and a Householder reflection
Claim 16: The system of claim 13, wherein the cascade of linear operators includes at least one of each of the operators in the set comprising a Fourier transformation, an inverse Fourier transformation, a diagonal matrix multiplication, a column permutation, and a Householder reflection.
Claim 18: The system of claim 14, wherein the cascade of linear operators comprises a sequence of operators comprising a first diagonal matrix multiplication, a Fourier transform, a first Householder reflection, a column permutation, a second diagonal matrix multiplication, an inverse Fourier transformation, a second Householder reflection, and a third diagonal matrix multiplication.
Claim 17: The system of claim 13, wherein the cascade of linear operators comprises a sequence of operators comprising a first diagonal matrix multiplication, a Fourier transform, a first Householder reflection, a column permutation, a second diagonal matrix multiplication, an inverse Fourier transformation, a second Householder reflection, and a third diagonal matrix multiplication.
Claim 19: One or more non-transitory computer-readable media storing instructions that, when executed by one or more computers, cause the one or 
Claim 18: One or more non-transitory computer-readable media storing instructions that, when executed by one or more computers, cause the one or 

receiving, by the one or more computers, audio data indicating acoustic characteristics of an utterance; 
generating, by the one or more computers, an output vector by processing information from the audio data using: 
generating, by the one or more computers, a second vector sequence that a first recurrent neural network outputs
(1) one or more first neural network layers, 
a first recurrent neural network
(2) a matrix that implements a cascade of linear operators comprising (i) first linear operators that are complex-valued and unitary, and (ii) one or more second linear operators that are non-unitary, and  53Attorney Docket No. 16113-8626002 
a transition matrix that implements a cascade of linear operators comprising (i) first linear operators that are complex-valued and unitary, and (ii) one or more second linear operators that are non-unitary;
(3) one or more second neural network layers; 
output vector sequence that a second recurrent neural network outputs
determining, by the one or more computers, a transcription based on the output vector; and 
determining, by the one or more computers, a transcription for the utterance based on the output vector sequence generated by the second recurrent neural network; and
providing, by the one or more computers, the transcription for the utterance.
providing, by the one or more computers, the transcription for the utterance.
Claim 20: The one or more non-transitory computer-readable media of claim 18, wherein the one or more second linear operators that are non-unitary are diagonal matrix multiplication operators, and wherein all other linear operators in the cascade are unitary operators.
Claim 19: The one or more non-transitory computer-readable media of claim 18, wherein the one or more second linear operators that are non-unitary are diagonal matrix multiplication operators, and wherein all other linear operators in the cascade are unitary operators.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 8 recites the limitation "the first recurrent neural network" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the first recurrent neural network" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the first recurrent neural network" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) of claims 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as well as the non-statutory double patenting rejection addressed set forth in this Office action.

Consider claim 1, the closest prior art of record, Chan et al. (Listen, Attend, and Spell: A Neural Network for Large Vocabulary Conversational Speech Recognition) 
receiving, by the one or more computers, audio data indicating acoustic characteristics of an utterance (section 2, input sequence); 
generating, by the one or more computers, an output vector by processing information from the audio data (section 2, generating outputs from neural networks) using:
(1) one or more first neural network layers (section 2.1 listen neural network), 
 (3) one or more second neural network layers (section 2.2, attend and spell);
determining, by the one or more computers, a transcription for the utterance based on the output vector sequence generated by the second recurrent neural network (section 2.2. and section 3, transcription); and 
providing, by the one or more computers, the transcription for the utterance (section 2.2. and section 3, transcription).
	Chan does not specifically teach 
(2) a matrix that implements a cascade of linear operators comprising (i) first linear operators that are complex-valued and unitary.
In the same field of speech recognition using neural networks Wisdom et al. (Full-Capacity Unitary Recurrent Neural Networks) teaches  (2) a matrix that implements a cascade of linear operators comprising (i) first linear operators that are complex-valued and unitary (section 2).

	However the prior art of record does not teach or fairly suggest the limitation of
(2) a matrix that implements a cascade of linear operators comprising (i) first linear operators that are complex-valued and unitary, and (ii) one or more second linear operators that are non-unitary.  Therefore claim 1 contains allowable subject matter.

Claims 14 and 19 contain similar limitations as claim 1 and therefore contain allowable subject matter as well.

Claims 2-13, 15-18 and 20 depend on and further limit claims 1, 14, and 19 and therefore contain allowable subject matter as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658